Citation Nr: 1806099	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-44 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2018 brief, the Veteran's representative asserted that the service-connected audiological disabilities "may have worsened and caused a psychological disorder."  The Board notes that the Veteran's representative did not assert that the Veteran's audiological disabilities had worsened, only that they might have worsened.  Additionally, the representative did not assert that the Veteran currently had an acquired psychological disability that was secondary to the service-connected audiological disabilities, but only noted such possibility. 

It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

The Veteran is advised that, as of March 24, 2015, a claim must be submitted on an application form prescribed by the Secretary.  See 38 C.F.R. § 3.1(p) (2017); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  If the Veteran wishes to file a claim he must do so on the prescribed form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. During the pendency of the appeal, the Veteran has been service connected for the following disabilities: bilateral hearing loss rated 10 percent disabling prior to June 9, 2014, and 50 percent disabling thereafter; and bilateral constant tinnitus rated 10 percent disabling as of August 26, 2010.  The combined disability rating for the Veteran's service-connected disorders was 20 percent prior to June 9, 2015, and 60 percent thereafter.

2. The Veteran's bilateral hearing loss and tinnitus stem from a common etiology.

3. The evidence in in relative equipoise whether the Veteran's service-connected disabilities preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

Affording the Veteran with the benefit-of-the-doubt, the criteria for an award of TDIU on a schedular basis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants entitlement to a TDIU.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

The Veteran's asserts that he was unable to obtain and maintain gainful employment as a result of his service-connected disabilities, to include bilateral hearing loss and tinnitus.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017).   Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2017).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

The most recent April 2015 rating decision shows the Veteran was service-connected for the following disabilities: bilateral hearing loss rated 10 percent disabling prior to June 9, 2014, and 50 percent disabling thereafter; and bilateral constant tinnitus rated 10 percent disabling as of August 26, 2010.  The combined disability rating for the Veteran's service-connected disabilities was 20 percent prior to June 9, 2015, and 60 percent thereafter.  Additionally, a February 2011 VA examiner found that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of in-service acoustic trauma which was the basis for the February 2011 rating decision granting service connection.  Thus, pursuant to 38 C.F.R. § 4.16(a), the Veteran's bilateral hearing loss and tinnitus resulted from a common etiology for the purpose of one 60 percent disability.  As such, as of June 9, 2015, the Veteran has met the regular schedular criteria for a TDIU.

Therefore, the remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

A May 2015 letter from a private audiologist opined that the Veteran's severe bilateral hearing loss rendered him unemployable.  In addition, the audiologist noted that the Veteran needed to avoid working in any environment in which there was any noise which might exacerbate his hearing loss.  The audiologist further noted that limitations due to the Veteran's hearing loss would prevent face-to-face verbal communication, or communication via telephone.  Lastly, the audiologist found that the Veteran's disabilities posed a safety risk in any job setting involving transportation or being around heavy machinery.  An accompanying disability benefits questionnaire (DBQ) noted the Veteran's hearing loss impacted his ability to work due to an inability to hear in groups or tell where people were.

At an August 2016 VA audiological examination, the examiner found that the Veteran's audiological disabilities impacted his ordinary conditions of daily life including his ability to work due to his use of hearing aids.  The Veteran also reported that his hearing was "pretty bad" and that his wife had to yell in order for him to hear.  Additionally, he reported that he did not understand what he heard and he had to use a speaker phone.  The examiner opined that the Veteran would have difficulty working in a position that required consistent oral communication, especially in a place with background noise.  She did find that employment that was independent and that did not require significant oral communication in a noisy environment would not be impacted by his hearing loss.  Additionally, she found that employment in a position with consistent interactions with the general public, especially via telephone, would be extremely difficult.

Accordingly, the record contains two conflicting medical opinions.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds the May 2015 private audiology letter and the August 2016 VA examination report in relative equipoise with regard to whether the Veteran's bilateral hearing loss and tinnitus render the Veteran unemployable.  

Both medical opinions were provided by licensed audiologists.  Additionally, both opinions were rendered following an audiological examination of the Veteran.  Thus, in consideration that both audiologists have training, knowledge, and expertise on which they relied to form their opinions and that both provided persuasive rationales, the Board finds that the evidence, at the very least, is in relative equipoise with regard to whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Accordingly, in providing the Veteran the benefit-of-the doubt, the Board concludes that entitlement to a TDIU has been met.  The claim is granted.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.16(a) (2017).
ORDER

Entitlement to a TDIU is granted, subject to the laws governing the payment of monetary benefits.




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


